UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2007 [] Transition Report Under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number: 0-10147 Diatect International Corporation (Exact name of small business issuer as specified in its charter) California 82-0513109 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 875 South Industrial Parkway, Heber City, Utah 84032 (Address of principal executive offices) (435) 654-4370 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [ X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES o NO x As of December 28, 2007 the issuer had 185,562,564 shares of common stock, no par value, outstanding. Transitional Small Business Disclosure Format: Yes oNox 1 Page Number PART I ITEM 1. Condensed Financial Statements (unaudited) Balance Sheets as of March 31, 2007 and December 31, 2006 3 Statements of Operations for the Three Months Ended March 31, 2007 and 2006 4 Statements of Cash Flows for the Three Months Ended March 31, 2007 and 2006 5 Notes to Condensed Financial Statements 7 ITEM 2.Management’s Discussion and Analysis or Plan of Operation. 18 ITEM 3. Controls and Procedures. 20 PART II ITEM 1.Legal Proceedings 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 22 ITEM 6. Exhibits. 22 Signatures 23 2 DIATECT INTERNATIONAL CORPORATION CONDENSED BALANCE SHEETS (Unaudited) March 31, December 31, 2007 2006 ASSETS Current Assets Cash $ 8,430 $ 61,743 Trade accounts receivable, net of allowance for doubtful accounts of $41,397 and $25,397, respectively 208,878 26,502 Inventory 247,598 235,889 Prepaid expenses and other current assets 97,248 147,219 Total Current Assets 562,154 471,353 Property and Equipment, net of accumulated depreciation of $268,151 and $268,275, respectively 84,867 90,006 Intangible Assets - EPA Labels 1,116,322 1,116,322 Total Assets $ 1,763,343 $ 1,677,681 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Trade accounts payable $ 333,105 $ 267,840 Accrued liabilities 324,256 289,322 Accrued interest payable 788,546 723,545 Accrued settlement obligations 234,381 259,381 Current portion of notes payable, net of unamortized discount of $145,658 and $191,094, respectively 1,576,758 1,393,822 Total Current Liabilities 3,257,046 2,933,910 Long-Term Notes Payable, net of current portion 1,785,563 1,785,563 Stockholders' Deficit Common stock, no par value; 300,000,000 shares authorized; 152,052,140 shares and 151,552,140 shares outstanding, respectively 23,168,492 23,120,610 Additional paid-in capital 593,162 593,162 Accumulated deficit (27,040,920 ) (26,755,564 ) Total Stockholders' Deficit (3,279,266 ) (3,041,792 ) Total Liabilities and Stockholders' Deficit $ 1,763,343 $ 1,677,681 The accompanying notes are an integral part of these financial statements. 3 DIATECT INTERNATIONAL CORPORATION CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2007 2006 Sales $ 442,138 $ 181,634 Cost of Goods Sold 79,506 62,816 Gross Profit 362,632 118,818 Expenses Marketing and selling 180,834 149,756 General and administrative 342,996 320,019 Total Expenses 523,830 469,775 Loss from Operations (161,198 ) (350,957 ) Other Income (Expense) Interest expense (124,158 ) (130,966 ) Gain from termination of debt - 41,227 Net Other Expense (124,158 ) (89,739 ) Net Loss $ (285,356 ) $ (440,696 ) Basic and Diluted Loss Per Share $ (0.00 ) $ (0.00 ) Weighted-Average Common Shares Outstanding 151,874,405 101,181,707 The accompanying notes are an integral part of these financial statements. 4 DIATECT INTERNATIONAL CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2007 2006 Cash Flows from Operating Activities Net loss $ (285,356 ) $ (440,696 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 8,007 14,268 Amortization of loan discount 58,318 - Amortization of loan costs 15,682 - Gain from debt termination - (41,227 ) Net loss (gain) on disposal of property and equipment - 372 Issuance of stock for services 20,000 45,000 Issuance of warrants for services 33,973 213,522 Changes in operating assets and liabilities: Accounts receivable (182,377 ) (34,983 ) Inventory (11,709 ) 17,300 Prepaid expenses and other current assets 316 2,766 Accounts payable 65,265 403,106 Accrued liabilities 39,936 (331,189 ) Accrued interest payable 65,001 48,876 Net Cash Used in Operating Activities (172,944 ) (102,885 ) Cash Flows from Investing Activities Purchase of property and equipment (2,869 ) - Net Cash Used in Investing Activities (2,869 ) - Cash Flow from Financing Activities Proceeds from borrowings under notes payable 147,500 117,114 Principal payments on notes payable - - Accrued settlement obligations (25,000 ) 3,837 Payments on checks drawn in excess of cash in bank (10,481 ) Net Cash Provided by Financing Activities 122,500 110,470 Net Increase (Decrease) in Cash (53,313 ) 7,585 Cash at Beginning of Year 61,743 61,743 Cash at End of Year $ 8,430 $ 69,328 The accompanying notes are an integral part of these financial statements. 5 DIATECT INTERNATIONAL CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (continued) (Unaudited) Three Months Ended March 31, 2007 2006 Supplemental Disclosure of Cash Flow Information Cash paid for interest $ 1,196 $ - Supplemental Schedule of Noncash Investing and Financing Activities Settlement of accrued liabilities with and conversion of notes payable into common stock $ - $ 75,000 The accompanying notes are an integral part of these financial statements. 6 DIATECT INTERNATIONAL CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS NOTE 1 – BUSINESS AND ORGANIZATION, BASIS OF PRESENTATION Organization and Description of Business– Diatect International Corporation (the “Company”) develops and markets non-toxic pesticide products. The Company is located in Heber, Utah and sells its products to both wholesale distributors and retail customers in the United States. Basis of Presentation– The unaudited financial statements included in this Form 10-QSB have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Item 310(b) of Regulation S-B of the Securities and Exchange Act of 1934, as amended. Accordingly, these financial statements do not include all of the disclosures required by U.S. generally accepted accounting principles for complete financial statements.These unaudited interim financial statements should be read in conjunction with the audited financial statements for the fiscal year ended December 31, 2006 in the Company’s annual report on Form 10-KSB.The financial information furnished herein reflects all adjustments consisting of normal, recurring adjustments which, in the opinion of management, are necessary for a fair presentation of the Company's financial position, the results of operations and cash flows for the periods presented.Operating results for the period ended March 31, 2007 are not necessarily indicative of future results. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates–
